WOODSON, J.
(dissenting) — I dissent from the majority opinion for the following reasons:
The State Hospital No. 2, located at St. Joseph, is a public corporation of the purest character — without an element or ingredient partaking of a private character.
Under these facts, the Water Company must be considered in the light of contracting with a public institution, and one of the State — incorporated, if not for governmental, for administrative purposes — in my opinion, the former. [State ex rel. v. Geiger, 246 Mo. 74, l. c. 97.]
State Hospital No^ 2, being thus a public corporation, contracted as such with the company for water, both knowing the public character of each other, and their mutual rights, duties and obligations, as then existing or as might thereafter be created by law. So independent of the contract, after the extension of the city limits, it became the legal duty of the company to furnsh the hospital with water in the same manner and for the same rates that it furnished it to other persons within the extension. That duty was as obligatory as if a provision to that effect had been inserted into the contract itself. Such is the holding, as I understand it, of the authorities cited in the majority opinion.
Under that view of the case, the water contract, by agreement of parties, terminated and ceased to be binding and operative upon the extension of the city limits, embracing the hospital; otherwise, we must conclude and hold that at the time the contract was entered into, it was the intention of the parties that the State through said board of managers impliedly waived this valuable right to demand and receive water from the company just as other consumers had the right to do. In other words, counsel for the company contend, in effect, that after the extension of the city limits, it was under a two-fold duty, separate and independent of each other, to furnish water to the hospital, namely, a legal duty *212and a contractual duty; yet had the hospital insisted, at that time, or even now, should it insist upon the company performing its legal duty by laying mains, pipes, etc., as provided for by its charter, and to furnish water through same to it, the. latter would be the first one to protest and insist that such a demand was unreasonable, unjust and oppressive, notwithstanding the fact the company is still furnishing water through the mains laid under the contract, which has long since expired, and still located upon what it designates as private property, but in fact public property — the grounds of the institution.
In my opinion such a demand of the hospital would be unreasonable, unjust and oppressive, for the reason that it was clearly the intention of the parties that, when the city limits were extended so as to include the Hospital, the company should continue to furnish water through those mains, not in the performance of its contractual duties to the hospital, but in the performance of its legal duty. Otherwise, the board of managers could have the mains removed from the grounds and compel the company to lay others, under its charter obligations, which was never contemplated by either party, but both understood that as soon as the extension should be made the contract was to cease and the legal duty of the company to furnish water was to begin.
For these reasons I dissent.